MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),                                     FILED
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                             Sep 09 2019, 9:08 am

      court except for the purpose of establishing                               CLERK
                                                                             Indiana Supreme Court
      the defense of res judicata, collateral                                   Court of Appeals
                                                                                  and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      John R. Worman                                           Curtis T. Hill, Jr.
      Evansville, Indiana                                      Attorney General of Indiana
                                                               J.T. Whitehead
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      D.M.,                                                    September 9, 2019
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               19A-JV-638
              v.                                               Appeal from the Vanderburgh
                                                               Superior Court
      State of Indiana,                                        The Honorable Brett J. Niemeier,
      Appellee-Petitioner.                                     Judge
                                                               Trial Court Cause No.
                                                               82D04-1812-JD-2338



      Mathias, Judge.


[1]   D.M. appeals the Vanderburgh Superior Court’s adjudication that he

      committed the delinquent act of theft as a Level 6 felony if committed by an


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-638 | September 9, 2019               Page 1 of 6
      adult. D.M. presents one issue for our review: whether the State presented

      sufficient evidence to support the delinquency adjudication. We affirm.


                                  Facts and Procedural History
[2]   On December 21, 2018, thirteen-year-old D.M. and two minor friends, K.A.

      and K.C., were at the home D.M. shared with his mother (“Mother”). Tr.

      pp.18–19, 23. The three boys took advantage of Mother’s absence and went

      upstairs to her bedroom, where they did not have permission to be. Tr. p. 19.

      They located Mother’s jewelry box, which contained numerous rings, a watch,

      and a gold necklace. Id. at 19, 33.


[3]   K.A. left the house first. He was on the porch of his own home later that day

      when D.M. and K.C. arrived. Tr. p. 21. They asked K.A. to “hold” some

      jewelry for them, and after some resistance, K.A. agreed. Id.


[4]   Two days later, on December 23, Mother reported her jewelry stolen. Tr. p. 32.

      She identified the missing jewelry to police and approximated its value at

      $3,000.00. In making her report, Mother indicated that D.M. may have been

      involved in the theft and that D.M. had invited friends to the house without her

      permission. Tr. pp. 33–34. Further, Mother learned from K.C.’s mother that

      K.C. and his sister had been seen with Mother’s jewelry, and that a third boy,

      K.A., was also involved. Tr. p. 34. Mother called K.A.’s mother to ask about

      the missing jewelry. Tr. p. 22. K.A. admitted knowing about her missing rings,

      and he returned three rings to Mother. K.A. later said he had given away one

      other ring in order to “get it off my hands.” Tr. pp. 22, 29.

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-638 | September 9, 2019   Page 2 of 6
[5]   A delinquency petition alleging that D.M. committed what would be Level 6

      felony theft if committed by an adult was filed on December 27. Appellant’s

      App. p. 14. Hearings were held on January 4, January 14, and January 30,

      2019. On February 5, the juvenile court determined D.M. was a delinquent

      child. The court issued its dispositional order on February 25, placing D.M. on

      probation and in the custody of his father. Tr. p. 59. This appeal ensued.


                                     Discussion and Decision
[6]   D.M. challenges the sufficiency of the evidence supporting his adjudication as a

      delinquent for theft.


              When the State seeks to have a juvenile adjudicated as a
              delinquent child for committing an act which would be a crime if
              [] committed by an adult, the State must prove every element of
              the crime beyond a reasonable doubt. In reviewing a juvenile
              adjudication, this court will consider only the evidence and
              reasonable inferences supporting the judgment and will neither
              reweigh evidence nor judge the credibility of the witnesses.


      E.D. v. State, 905 N.E.2d 505, 506 (Ind. Ct. App. 2009) (internal citations

      omitted). “Circumstantial evidence is no different than other evidence for this

      purpose, and standing alone may sufficiently support a conviction.” R.L.H. v.

      State, 738 N.E.2d 312, 315 (Ind. Ct. App. 2000). We will affirm an adjudication

      if there is substantial evidence of probative value from which a reasonable trier

      of fact could conclude the juvenile is guilty beyond a reasonable doubt. E.D.,
905 N.E.2d at 506–07.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-638 | September 9, 2019   Page 3 of 6
[7]   The theft statute, Indiana Code section 35-43-4-2, provides that “[a] person who

      knowingly or intentionally exerts unauthorized control over property of another

      person, with intent to deprive the other person of any part of its value or use,

      commits theft[.]” A theft conviction may be sustained by circumstantial

      evidence. Bennett v. State, 871 N.E.2d 316, 323 (Ind. Ct. App. 2007), opinion

      adopted by Bennett v. State, 878 N.E.2d 836 (Ind. 2008). To support a true finding

      for theft, the State was required to establish that D.M. knowingly or

      intentionally exerted unauthorized control over Mother’s jewelry with intent to

      deprive her of its value or use.

[8]   D.M. suggests that the State failed to prove that he exerted unauthorized

      control over Mother’s jewelry because it was not recovered or found in D.M.’s

      possession. Appellant’s Br. at 9–10. The theft statute does not, however, require

      the State to prove that a defendant was found in possession of stolen property or

      that the property was later recovered from a defendant in order to find that the

      defendant committed theft. See I.C. § 35-43-4-2(a). Rather, the theft statute

      requires that the person “exert unauthorized control over property[.]” See id. A

      person’s control over property is unauthorized when it is, among other things,

      “without the other person’s consent[.]” I.C. § 35-43-4-1(b).

[9]   Here, Mother testified that she discovered the theft after returning home from

      work and observed her bedroom in disorder and her jewelry missing. Tr. p. 33.

      D.M. was not allowed to have friends to the house without Mother’s

      permission. D.M. and his friends did not have permission to enter her bedroom,

      let alone to take her jewelry. Tr. p. 36. K.A. testified that when he left D.M.’s

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-638 | September 9, 2019   Page 4 of 6
       house, he did not take jewelry with him. The State proved that K.A. and K.C.

       were later found to be in possession of jewelry from Mother’s bedroom, and

       K.A. admitted that several rings were in his possession. Tr. pp. 30–31. Thus,

       the evidence presented and the reasonable inferences to be drawn therefrom are

       sufficient to support a conclusion that D.M. was at Mother’s house with his

       friends and was involved in exerting unauthorized control over Mother’s

       property by locating the jewelry and removing it from the bedroom without her

       consent. See also Bennett, 871 N.E.2d at 323 (affirming defendant’s conviction

       for theft of tools and knife where those items were never recovered or found in

       defendant’s possession, but where circumstantial evidence supported conclusion

       that defendant had exercised control over items).

[10]   D.M. also suggests that the State failed to prove he intended to deprive Mother

       of the value or use of the jewelry. Appellant’s Br. at 10–11. “Knowledge and

       intent are both mental states and, absent an admission by the defendant, the

       trier of fact must resort to the reasonable inferences from both the direct and

       circumstantial evidence to determine whether the defendant has the requisite

       knowledge or intent to commit the offense in question.” Stokes v. State, 922
N.E.2d 758, 764 (Ind. Ct. App. 2010), trans. denied. We note that the fact that

       D.M. was not found in possession of Mother’s jewelry tends to point to his

       intent to deprive her of the jewelry’s value or use. Mother’s testimony

       demonstrates that she believed her son was responsible for her missing jewelry.

       Tr. p. 33. Additionally, K.A. testified that D.M. gave him jewelry, which K.A.

       later found out belonged to Mother. Tr. pp. 21–22. To find that the State did


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-638 | September 9, 2019   Page 5 of 6
       not prove D.M.’s intent to deprive Mother of the value or use of her jewelry

       would require judging Mother’s and K.A.’s credibility as witnesses and

       reweighing evidence of the jewelry’s location. It is well-settled that in reviewing

       a juvenile court’s findings, we will not reweigh evidence nor judge witness

       credibility.


[11]   Therefore, because there was sufficient evidence of probative value from which

       the trier of fact could have concluded that D.M. was guilty beyond a reasonable

       doubt, we affirm D.M.’s delinquency adjudication for theft.


       Robb, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-638 | September 9, 2019   Page 6 of 6